UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2420


CLINCHFIELD COAL COMPANY,

                Petitioner,

          v.

HAROLD BOSTIC; DIRECTOR, OFFICE OF WORKERS’             COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(13-0046-BLA)


Submitted:   July 31, 2014                   Decided:    August 20, 2014


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Timothy W. Gresham, PENN, STUART & ESKRIDGE, Abingdon, Virginia,
for Petitioner.    Joseph E. Wolfe, Ryan C. Gilligan, WOLFE,
WILLIAMS & REYNOLDS, Norton, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Clinchfield Coal Company petitions for review of the

Benefits     Review     Board’s       decision    and    order     affirming      the

administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2012).                  Our review of the parties’

briefs   and    the    record    on    appeal    discloses      that   the    Board’s

decision   is    based    upon    substantial      evidence      and     is   without

reversible error.        Accordingly, we deny the petition for review

for the reasons stated by the Board.                   Clinchfield Coal Co. v.

Bostic, No. 13-0046-BLA (BRB Sept. 25, 2013).                    We dispense with

oral   argument       because    the    facts    and    legal    contentions      are

adequately     presented    in    the    materials      before    this    court   and

argument would not aid the decisional process.

                                                                  PETITION DENIED




                                          2